internal_revenue_service department of the treasury certified tege appeals programs n los angeles street los angeles ca date dec number release date legend taxpayer_identification_number person to contact employee id number tel fax refer reply to ap la emw in re exempt status tax years and subsequent years uil index - dear this is a final adverse determination as to your exempt status under sec_501 as an organization described under sec_501 of the internal_revenue_code our adverse determination was made for the following reason s you are not operated exclusively for an exempt_purpose as required in order to be described in sec_501 you have engaged to a more than insubstantial degree in activities that do not accomplish one or more exempt purposes your income has inured to the benefit of private individuals contributions to your organization are not deductible pursuant to sec_170 of the internal_revenue_code as a corporation that is not exempt from federal income taxes effective date you are required to file corporate_income_tax returns form_1120 for the years shown above lf you decide to contest this determination under the declaratory_judgment provisions of code sec_7428 a petition to the united_states tax_court the united_states court of federal claims or the district_court of the united_states for the district of columbia must be filed before the ' ninety-first day after the date this determination was mailed to you contact the clerk of the appropriate court for rules for filing petitions for declaratory_judgment to secure a petition form from the united_states tax_court write to the united_states tax_court second street n w washington d c you also have the right to contact the office_of_the_taxpayer_advocate however you should first contact the person whose name and telephone number are shown above since this person can access your tax information and can help you get answers you can call and ask for taxpayer_advocate assistance taxpayer_advocate assistance cannot be used as a substitute for established irs procedures formal appeals procedures etc the taxpayer_advocate is not able to reverse legal or technically correct_tax determinations or extend the time fixed by law that you have to file a petition in the united_states tax_court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling we will notify the appropriate state officials of this final adverse determination of your exempt status as required by code sec_6104 if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely karensh trad karen a skinder appeals team manager cc ve ment eas government entities division org address department of the treasury internal_revenue_service tege eo exam group research bivd bldg i ste austin tx taxpayer idenafication number form tax years ended person tc conitact id number contact numbers telephone fax certified mail - return receipt requested dear we have enclosed a copy of our report of examination explaining why we believe revocation of your exempt status under sec_501 c of the internal_revenue_code code is necessary lf you accept our findings take no further action we will issue a final revocation letter if you do not agree with our proposed revocation you must submit to us a written request for appeals_office consideration within days from the date of this letter to protest our decision your protest should include a statement of the facts the applicable law and arguments in support of your position an appeals officer will review your case the appeals_office is independent of the director eo examinations the appeals_office resolves most disputes informally and promptly the enclosed publication the examination process and publication exempt_organizations appeal procedures for unagreed issues explain how to appeal an internal_revenue_service irs decision publication also includes information on your rights as a taxpayer and the irs collection process you may also request that we refer this matter for technical_advice as explained in if we issue a determination_letter to you based on technical_advice no publication further administrative appeal is available to you within the irs regarding the issue that was the subject of the technical_advice letter catalog number 34809f lf we do not hear from you within days from the date of this letter we will process your case based on the recommendations shown in the report of examination if you do not protest this proposed determination within days from the date of this letter the ‘irs will consider it to be a failure to exhaust your available administrative remedies sec_7428 of the code provides in part a declaratory_judgment or decree under this section shall not be issued in any proceeding unless the tax_court the claims_court or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted its administrative remedies within the internal_revenue_service we will then issue a final revocation letter we will also notify the appropriate state officials of the revocation in accordance with sec_6104 of the code you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at if you have any questions please call the contact person at the telephone number shown in the heading of this letter the most convenient time to call if we need to contact you f you write please provide a telephone number and thank you for your cooperation enclosures publication publication report of examination sincerely r c johnson director eo examinations letter catalog number 34809f january 20xx form 886-a rev january 19xx name of taxpayer org explanation of items page of year period ended tax identification_number 19xx12 20xx12 ein legend org organization name state president ga companies co-1 co-2 country country xx date address address county county cps cpa co-3 ra-1 thru ra-18 co-5 co-4 co-6 thru ra co-7 co-8 issues city city president state om whether org org should continue to maintain its exempt status under sec_501 of the internal_revenue_code and if not the effective date of loss of exemption whether inurement exists in payments made to or for the benefit of president of org facts the org herein referred to as org was incorporated on august 19xx as a non-profit corporation in the state of state org’s articles of incorporation state that its purpose is to operate exclusively for charitable and educational_purposes for the purpose of improving economic conditions among the mexican american people of state org was granted exemption from federal_income_tax under sec_501 of the internal_revenue_code on november 19xx org was also granted sec_509 and sec_170 public support status in its initial and subsequent determination letters org’s accounting_period is on a calendar_year basis december in order to allow org to participate in gaming bingo as a fundraising activity org amended its articles of incorporation in february 19xx org’s articles of incorporation were also changed to reflect org as a membership_organization in order to comply with the state of state bingo law on february 19xx the state of state granted org a license to conduct bingo these amendments and changes to org’s operations were not submitted to the internal_revenue_service in 20xx and 20xx the internal_revenue_service herein referred to as service conducted an examination of org’s form_990 for the tax period ending december 19xx but expanded the examination to include 20xx the examination also expanded to forms 990-t for the same tax years to date org has not responded completels to the following document requests eo-05 and specifically the following requested information has not been furnished a eadk r b_a dev n41_0a redadtmenit ac tur toragiidv intedmai qevemiie service 886-a form rev january 19xx name of taxpayer org page of year period ended explanation of items tax identification_number 19xx12 20xx12 january 20xx ein idr’ sec_5 see exhibit a idr’ sec_27 sec_28 sec_40 see exhibit b idr’s see exhibit c e e e e e e e e e e e e specific timelines reflecting the dates of travel for president ra-1 during 19xx timeline reflecting dates of travel for ra-2 during 19xx response to idr eo-15 is that he did not travel but response to eo-3 indicates there was this has never been explained explain in writing conflicting information per airline ticket provided to examiner in response to idr someone traveled from country to city and back to country at org’s expense not city to counzry and back as org contends in explaining two short trips to country specific dates the principles are in country substantiating documents for all travel to country such as receipts invoices statements visas permits confirmations of travel letters correspondence etc more specifics on the business_purpose of each trip tv vounry documents substantiating business_purpose of trips ie minutes correspondence etc how much did ra-3 pay into co-1 and if she did not contribute why why does org make some payments to co-1 direct y dollar_figure and some indirectly dollar_figure when was co-1 terminated provide a copy of the written termination agreement after termination did org continue to fund co-1 ifso why statement on how income and expenses of co-1 as aliocated to shareholders including org for each listed expense on the profit-loss statement explain how figures were arrived at provide documents substantiating the amounts on the profit-loss statement which cancelled checks makeup the expense items on the profit-loss statements we need to see the cancelled checks and other substantiating documentation for expenses listed on the profit-loss statement copy of cancelled check used by ra-2 to confirm the repayment of the dollar_figuredollar_figure ee oe loan from org confirm our understanding of the facts presented in this idr written_statement explaining roles of the principles in increasing org’s rent payable to co-2 at the bingo hall where other organizations’ rents are not increased and in subsequently donating amounts back to org idr see exhibit d idr see exhibit e a e e _ president president founded org he along with his daughter ra-1 ra-1 operates and controls org president is president while ra-1 is secretary president also controls co-2 co-2 a taxable entity co-2 is a related_organization with respect to org by reason of common officers and directors org pays president and ra-1 from org’s bingo account and its general account see bingo activity below org operates in an office located at co-3 hall in city state org does not pay any rent to headquarter its only office at this location however org does pay rent for bingo purposes org is one of several organizations that operates bingo in this bingo hall cadaa qr a dc na onan fcmadtamcait agc tuc trc achov initcoaial olv canic clomice ox january 20xx form bae f - name of taxpayer org page of year period ended explanation of items tax identification_number 19xx12 20xx12 ein board_of directors meeting minutes president stated his philosophy about board members is that he wanted to have family members and close friends serve as the board members in particular he stated that he looked for individuals who support the goals set for org org’s form_990 discloses that org had eight members on the board_of directors the board does not meet on any set schedule they usually meet two or three times a year however some of the listed members of the board_of directors are no longer active in org during the years of audit some members include president ra-1 ra-2 a k a ra-2 ra-5 employee of organization’s bingo operation and ra- another emplovee of organization’s bingo operation and others as stated by president when asked who was no longer active president responded by stating ra-4' city ra-6 commissioner - ra-7 and ra-8 city are no longer active president stated that when the activities slowed down the interest of the board_of directors declined for 19xx org has minutes dated january may and november for 20xx minutes exist for january april and november all minutes primarily focus on the bingo operation and the charter boat business return_information org describes its primary exempt_purpose on part iii of the form_990 as follows improve economics of minority groups in state however the returns are blank where org is required to describe its exempt_purpose achievements see exempt_activities below exhibit f the related_organization co-2 is not listed on part vi of forms for tax years ending december 19xx and 20xx exhibit f for tax years ending december 19xx and 20xx org’s form_990 disclosed dollar_figuredollar_figure and dollar_figuredollar_figure of revenue respectively from bingo_games exhibit f however based on our examination total bingo revenue was actually as follows table deleted on august 20xx the irs service_center requested a the 19xx forn return has no schedule a schedule a but there is no record this schedule has been filed the schedule a for the 20xx return indicates that there were no transactions with officers and directors it also discloses all income as gifts grants and contributions received rather than gross_receipts from sales of goods or services the cash balances from the bingo account are not included on the balance_sheet of form_990 there are no loans or extensions of credit to officers and directors reported on forms a vehicle was included in org’s balance_sheet but the vehicle was titled to president see other assets below exhibit f line grants and allocations included dollar_figure of distributions in 20xx line specific assistance to individuals did not include charitable distributions but rather loan payments on a debt of president these ra-4 was an employee of the organization in 19xx and 20xx per presented information by 20xx ra-4 was no longer an employee per review of the records pra ana a im aa na ror ee erie re mim em anime january 20xx form 886-a rev january 19xx name of taxpayer org were not program related loans see certain loans below there is nothing on the returns that informs the public of the existence of a boating enterprise in country see charter boat business below page of year period ende 19xx12 20xx12 explanation of items tax identification_number ein d the form_990 returns filed for the three years prior to conducting bingo 19xx 19xx and 19xx reflected no income expense and no activities for org- these three returns were filed in april may 19xx president’ signature is on each return form_990 exempt_activities for the tax years ending december 19xx and 20xx org provided documents with data from the 19xx’s and 19xx’s see exhibit g president staz2i that studies and proposals had been completed many years ago and org did not have any current publications nor have they submitted any recent proposals of the documents presented the most recent document is a proposal submitted in march 19xx other publications in spiral bound books on a shelf in the bingo hall were all from the early to mid-19xxs org also provided a coversheet with a current address at address city state org did not move to this location until about 19xx according to one undated publication titled the co- - a profile org provides neighborhood groups community leaders and necessary for active_participation in the economic decision-making processes of their communities capacity-building training and technical assistance is provided in four inter-related areas - housing business municipal and industrial development the document states that org also conducts research on economic issues of importance to president stated the last study org conducted was approximately ten to fifteen years ago when a study was conducted for the city area public officials with the technical skills and knowledge in support of its tax exemption before the examiner org provided two letters drafted in response to a state bingo audit from co-5 the letters describe some of org’s activities with respect to that high school but did not give specific dates amounts and recipients of financial assistance nor any specific dates times and frequency of program services there were no documents or financial expenditures corroborating the activities described in these two letters the june 20xx letter estimated that the value of assistance has been in the excess of thousands of dollars however there were actually no direct scholarships to co-5 in 19xx in response to our idr eo-16 in order to clarify the information included in these letters org provided a - memorandum dated august 20xx from the co-5 academic advisor the memorandum explained qualifications for a scholarship but it did not provide information on actual scholarships provided nor did it address the year under examination response to idr eo-04 20xx examination the address on this document reflected address city state a written response to information_document_request eo-10 indicated that this was org’s former address from 19xx to 19xx the letters are dated december 20xx and june 20xx written to the state lottery commission we requested a breakout of this support in idr eo-17 whereby org responded by stating this was for ‘the approximate number of hours of consultation times the cost of president’ expertise the computation provided by org indicated the estimate was about hours_of_service during the course of the academic year consulting on various programs at dollar_figure per hour or response to idr pata ane bt na nan oe te re i em anor ne mane a pt - form bba x name of taxpayer org page of year period ended explanation of items 19xx12 20xx12 tax identification_number january 20xx ein the examiner requested specific information including the number of class visits and number of business experts recruited by org to talk to the co-5 students ’ co-5 this year however in addition org provided the following in response in response org stated no direct scholarship to a xx - org solicited donations for the co-6 scholarship fund dollar_figure was donated to the fund check '5 b xx org participated in the neighborhood board training workshop participants c xx - business seminar for hours sponsored by the young entrepreneur’s society yes club of co-5 d xx - community economic development and job creation process workshop ’ participants e xx - city partners education partnership plan partnering with co-5 f xx-a fax from east city healthy neighborhood initiative for christmas bureau of county benefiting two families g h xx - purchased turkeys east city neighborhood center check account for s xx - letter from ra-9 to state lottery commission supporting president no specific information other than the thanksgiving turkeys and the dollar_figure to the co-6 scholarship fund there are no expenditures or minutes corroborating items provided above org stated no cost were incurred in response to our concerns over org’s exempt_activities president stated that up through the mid- 19xx’s he pursued grants conducted studies worked with community leaders worked with congressmen and coordinated research activities in order to improve conditions for org had very limited activity from 19xx until 19xx president stated that in order to raise funds org became involved in gaming bingo in 19xx he asserted the plan was to vse the money from the bingo operation to return org to its primary exempt_activities of helping the economics and how to work within the system learn adout - according to president the bingo operation was not making money quickly enough a decision was made to go into the charter boat business to raise additional capital the charter boat business was located in country state president stated this activity was an investment see charter boat business below bingo activity uidr discussion was held with president on march 20xx concerning these agendas for the event on march 19xx we randomly tried to locate six of the participants for three of these individuals no information could be located the 4th individual was on org’s payroll for the 5th individual the address was verified but the phone number could not be verified for the 6th individual the participants name could be located but the phone number and the address could not be verified ' for the event on june 19xx we attempted to locate six of the participants randomly chosen we could not locate verify the information on these individuals nor could be locate them response to idr eo-19 ftpnpiar a oe ation na nan pn arr er an pui pr ae ns imitrmalal opvican ie cooma - fo - f pot ac aay 19xx name of taxpayer org page of year period ended explanation of items 19xx12 20xx12 tax identification_number january 20xx ein org is licensed to conduct three sessions of bingo_games per week since first receiving its license in 19xx org has been conducting bingo at co-3 hall located at address city state each of the president family members - president ra-1 and ra-2 - all received paychecks from each of the exempt_organizations eo’s playing at the bingo hall according to president ra-1 is the primary person involved with the handling of org’s bingo operation including preparing reports monitoring the games and ordering materials_and_supplies she is involved in the completion and filing of org’s forms and forms 990-t ra-1 stated that the figures on org’s form_990 and form 990-t were calculated based on information she provided to the accountant tax_return_preparer see exhibit h tor profit and loss statements for the tax years ending december 19xx and 20xx on bingo as provided by org ra-1 also handled the bingo operation and records for the other exempt_organizations that play in the same bingo hall co-3 ra-i had full signature_authority over the bingo bank accounts for each of these organizations the bingo operation for each of the exempt_organizations including org was carried on in the substantially the same manner co-3 hall is located in part of a strip mall the entire shopping strip building is owned by but only part of the building is leased for the bingo operation the bingo hall portion is leased to co-2 who in turn subleases it to the organizations that play bingo co-2 also operates the bingo_games on behalf of these organizations the bingo hall includes a for-profit concession stand owned by ra-2 joey president’ son org is not disclosed on part vi on form_990 the concession business is referred to as ra-2 was also a director of co-2 is a private organization controlled by the president family members this relationship is not disclosed on org’s form_990 the internal_revenue_service never has recognized co-2 as an exempt_organization however co-2 nevertheless filed form_990 over several years although president stated that co-2 included members from various organizations playing bingo at the bingo hall expansion of our examination to the form_990 filed by co-2 revealed that co-2 was comprised of two organizations - org and one other eo the other eo had no actual involvement in this business the officers for co-2 include president president and ra-1 secretary-treasurer according to president co-2 was a cooperative of exempt_organization eo members playing bingo at the facility he stated that co-2’s purpose was to negotiate a better rent paid per session of bingo on a cooperative basis rather than having the exempt_organizations pay the maximum amount allowed by state law dollar_figure per session for example for the december 19xx audit year org paid approximately dollar_figure per session for rent rather than the maximum dollar_figure permitted by state law on march 20xx the state of state had assessed a fine against org in the amount of dollar_figure for material violations including failure to make a charitable distribution of dollar_figure the state also required org to pay dollar_figure to replenish the bingo account for amounts not used for charity exhibit m org executed a memorandum of agreement and consent order agreeing to the state’s findings and remedies which includes a fine and a correction in lieu of revocation of the bingo license exhibit n the state ' see co-2’s minutes and actions taken by co-2 fpn aa rna rfi na nn rrr were a mi me an ms totaal pv irl ie acn ars ioan dn name of taxpayer org january 20xx form form bb6 x 19xx determined that org had violated section 20xx and 20xx of the state bingo enabling act exhibit k page of year period ended explanation of items tax identification_number 19xx12 20xx12 ein the examiner issued idr eo-47 in order to clarify the purpose and timing of increasing only org’s rent to co-2 to dollar_figure per session after the state imposed the fine and ordered correction and then explain why co- makes a contribution back to org’s general account ' the examiner presented her understanding of these series of transactions to org on idr eo-47 to date the examiner has received no explanation of the purposes motives structure and timing of the transactions in proximity to correction with the state charter boat business president stated that a decision was made to go into the charter boat business to raise additional capital for org the business is named co-1 located in country state according to form_990 part v balance_sheet for the tax years ending december 19xx and the this enterprise comprised a december 20xx the boat enterprise is classified as an investment ’ major portion of the organization’s total assets on form_990 as follows investments in equipment boat total asset sec_12 s dollar_figure xx xx dollar_figure dollar_figure dollar_figure while org furnished dollar_figure in capital for co-1 it was not recognized as an owner according to a notarized contract ra-2 owned a interest in co-1 shares at a cost of dollar_figure u s while ra-10 owned a interest certificates of shares were provided to ra-2 on october 19xx the following cashiers checks were paid to ra-11 for this purchase org purchased the cashiers checks from co-7 on september 19xx as follows check check check check dollar_figure - dollar_figuredollar_figure -dollar_figure dollar_figure -dollar_figuredollar_figure - dollar_figuredollar_figure dollar_figuredollar_figure us dollars ra-2 later endorsed the certificate of shares to org on december 19xx a title holding trust agreement dated september 19xx signed by president and by ra-2 states that org ts owner ra- is trustee and president is successor the document was nct not rized the document further states in part owner possesses certain property listed on exhibit ‘a’ nevertheless owner desires to have title to these business_assets held and maintained by trustee exhibit a to this document has not been provided '3 a fter the state imposed the fines and the required corrections org’s rent increased to the dollar_figure limit without explanation while other organizations continued to pay the much lower cost per session approximately ranging from dollar_figure to dollar_figure co-2 collected the dollar_figure rent from org and then made donations back to the org not to the other organizations org deposited the money to its operating account which was used to pay the state’s imposed fines and corrections the state’s memorandum of agreement and consent order required that org pay the fine and correction from other than the bingo account ' see also response to idr for classification as an investment 's response to idr pamas nnn a imes na nan rr rte or a te rr aeurs ir prr tal prensa eee cone 886-a f rev january 19xx name of taxpayer org to the examiner there are no reasoned legal opinions by u s based attorneys that this property actually belongs to org page of year period ended explanation of items tax identification_number 19xx12 20xx12 january 20xx ein president and ra-10 signed an a document titled operating_agreement some of the information in the operating_agreement is as follows e whereas org has acquired ownership_interest in co-1 and has jointed with co-1 in the purchase of a chartership which will be docked in available for charter rental tours by individuals and groups entered in studying the marine life and history of the country region and whereas ra-10 of co-1 is willing to serve as operator of the boat charter service and whereas president is willing to contribute his time and some of the resources of org in serving as vice-president of co-1 state and shall be made division of profit and losses - president and ra-10 will contribute their services to this charter business thus co-1 and org each agree to bear half the cost of acquiring and maintaining the assets of the charter business until it becomes self-sustaining title holding trust - the parties agree that title to the boat and any other equipment requiring a title will be acquired in the name of president who agrees to serve as undisclosed title holding trustee of same upon direction of ra-10 as president of co-1 president agrees to transfer legal_title to any property he so holds to transferee designated by ra-10 in her joint capacity of manager and operator of the venture termination of business - since org is a non-profit public charity it may not continue to commit it’s resources to this venture if it is unable to show a profit which would provide a funding source for it’s charitable endeavors therefore it reserves the right to give co-1 a six month written notice of its decision to terminate the charter business and liquidate its assets org provided a written response to idr eo-02 to address its involvement in co-1 some of the information provided is as follows org began to invest in co-1 sa de cv in october 19xx when it acquired of the stock co-1 sa de cv is a chartership business co-1 takes people out on tours to see the bay bay ra-10 isthe company and operator of the company president is the vice-president of the the agreement between org and co-1 is that org would help with acquiring the funds necessary to bring the boat up to where it would meet all the requirements to be licensed by the of communication and transportation of the united_states of state this was to do the repairs and to buy the safety equipment required_by_law to get the legal permits the rest of the agreement was that ra-10 would be responsible for obtaining all the permits from the various levels of government to be able to legally operate as a charter company she would also be in charge of making sure all repairs be done to the boat and day to day operations of a success business aaara ame nan ms neuer wear oane mare form 19xx name of taxpayer org tax identification_number 19xx12 20xx12 explanation of items page of year period ended ein january 20xx e law ownership is reflected in the corporate charter document since such law under gives preference to individual ownership of assets used in the charter business legal_title to this stock is held for org by president while org’s true ownership the stock is reflected in the operating_agreement covering the boat charter business owned equally by co-1 and org again corporation so only law prohibits any foreign ownership of a majority interest in any of the stock is owned by president the maximum capacity of the boat i sec_30 including staff each of whom pays dollar_figure for a days cruise while activities of each group may vary depending on their interest fishing and underwater exploration snorkeling scuba diving swimming are favorite activities and the needed individual equipment may be rented when the boat was acquired in 19xx it required extensive renovation therefore it was not placed_in_service until sometime in 19xx the boat faced stiffed competition and made only one trip per week and sometimes only every other week during season which was december through april org provided a brochure for the charter boat owned by co-1 the name of the boat was boat and the brochure stated the following sail the bay of bay in our elegant foot motor sailer carrying less than passengers you can share the companionship in a gracious and informal setting of relaxed adventure while we cmise to our destinations you can watch for dolphins giant mantarays giant turtles whales winter troll for game fish with the assistance of our expert crew or you can just relax sunbathe and enjoy our impeccable service at city or the islands you will be able to snorkel or swim and admire the beauty of these magnificent ecological reserves we will take you to beautiful secluded beaches with clean sand and exuberant palm trees where you can swim snorkel kayak read a book or just relax in the sun continental breakfast lunch and dessert will be served on board with an open domestic bar ready to serve you during the entire trip the brochure makes no reference to org led in state for co-1 for the period 19xx through 20xx according to tax returns form_068 fi no income received and no expenses during these years howeve indicate that co-1 is no longer an investment because it was stan 20xx while 19xx reflects direct expenditures of dollar_figure the disbursement records in 19xx 19xx and 20xx reflect the following checks written from org’s general account r the november 20xx minutes ding on its own as of september of to co-1 account co-1 had e e e e lp e table deleted toa s oof a tms na nan prater a ple i aen iai aaial meier cepa 886-a f rev january 19xx name of taxpayer org checks issued by org to co-1 were deposited in city country state account president v president and ra-10 have signatory authority over this account ' page of year period ended explanation of items tax identification_number january 20xx 19xx12 20xx12 ein to account for the direct payments to co-1 in the previous table we asked org to provide the actual receipts statements etc to verify what these funds were used for while org has not tully complied with this request the following facts were extracted from some of the receipts and invoices provided in response to this request a org provided a summary of all receipts and vouchers provided to the examiner on calculator tape by month however the summary mixes u s dollars with table deleted b of the total in a the following receipts were determined by the examiner to be in u s dollars c the remaining amount of a dollar_figure is in using the foreign_currency converter oanda com this translates into dollar_figure in u s dollars ' d the total amount of the receipts vouchers in u s dollars is dollar_figure dollar_figuredollar_figure dollar_figure which is short of the dollar_figuredollar_figure of direct payments to co-1 in 19xx and 19xx that the examiner seeks to account for the specific business_purpose for org to incur these expenses has not been clearly established e some of these items were paid for by checks issued from org’s general bank account not from the account of co-1 table deleted f several receipts were for food items and personal items - shampoo etc - purchased in state g some of the receipts were for internet access h some of the receipts indicated the name of ra-10 this included a cell phone hill i many of the receipts were for the purchase of gasoline the gasoline receipts were in pesos dollar_figure in addition to the checks written directly to co-1 org made indirect payments by issuing other checks the total for from its general bank account to parties for equipment supplies etc relating to co-1 these checks is dollar_figuredollar_figure and dollar_figuredollar_figure for 19xx and 20xx respectively see exhibit j for this list response to idr ' response to idr '8 per calculator tape provided by org less paid in u s dollars purchased in u s incorrectly included with 19xx receipts dollar_figure dollar_figuredollar_figure total paid in ' the average daily i total for the year divided by days average rate was dollar_figure dollar_figure per dollar_figureu s dollar in 19xx see exhibit i subtotal for each column in exhibit i per u s dollar dollar_figure avg dollar_figure uss dollars eanmaa oge a smog na man rc rata rit ad tr ta asin imiteoriad olvcanic coonnce eee form 886-a rev january 19xx name of taxpayer org below is a summary of all payments above that were made in connection with co-1 page of year period ended explanation of items tax identification_number 19xx12 20xx12 ein january 20xx 19xx 19xx 19xx 20xx checks written directly to co-1 payments to parties for co-1 exhibit j add loans to ra-2 payments directly to president add president travel_expenses total pavments direct v to president dollar_figuredollar_figure dollar_figure dollar_figure - dollar_figure dollar_figure dollar_figure dollar_figure in 19xx org made payments to president for reimbursement of expenses he incurred in connection with the boat enterprise there are no documents vouchers or receipts substantiating the expenditures except for one receipt for loans to ra-2 org’s form_990 discloses that there were no loans to officers and directors none of these amounts were included on forms w-2 or in addition to the expenses above org paid amounts that were categorized as table deleted travel_expenses according to a response to idr eo-s president had only two trips in 19xx left citv to country on xx tuesday and returned to city on xx monday left city to country on xx tuesday and returned to city on xx tuesday however airline ticket information shows that these trips are actually reversed according to the evidence president’ trips were to the u s from state not the other way around xx depart country state to city state xx depart city state back to country state total cost of airlines for this trip was dollar_figuredollar_figure xx depart country state to city state xx depart city state back to country state total cost of airlines for this trip was dollar_figuredollar_figure in order to clarify president' trips and his time outside the u s on org’s expense the examiner issued idr eo-35 to org org responded with an error was made in reporting the ticket dates while org kept the airline ticket other documents such as receipts visa copies minutes and correspondence a follow-up idr eo-44 confirming the business_purpose of travel were either misplaced or not kept response to idr response to idr cadaa go a dc i na oan acdadtmeait ac the treaciiov internal revenife sfrvice a 1oxx explanation of items form bbg name of taxpayer org was issued on december 20xx no information was received from org in response to this re exhibit a tax identification_number page of year period ended 19xx12 20xx12 quest ein january 20xx for the tax_year ending december 20xx dollar_figuredollar_figure however org did not provide the exami plan or the exempt_purpose of these expenses travel_expenses in org’s profit and loss statement disclosed travel_expenses at ner documents that confirm the existence of an accountable 20xx were paid as follows payee check date kx ra-1 xx president xx president total travel 20xx dollar_figuredollar_figure total amount __ dollar_figuredollar_figure dollar_figure dollar_figure other assets included on org’s form_990 part iv balance_sheet for the december 19xx and the december 20xx forms was a vehicle listed at ss there were no documents provided to substantiate the cost the vehicle is or exempt_purpose of the vehicle however president stated ss was the cost of the vehicle a 19xx toyota 4runner acquired on august 19xx titled to the name of president vice president president is given title in order to facilitate travel to state the vehicle is used for travel to state however president states that there is no personal_use of the vehicle therefore no logs are provided according to president the vehicle is used for org’s errands and to pickup clients at the airport president stated that for security reasons the vehicle is kept at president’ residence during nonbusiness org’s form_990 part ij line listed the amounts paid for specific assistance to individuals as dollar_figuredollar_figure and dollar_figuredollar_figure for the periods ending december 19xx and 20xx respectively included as an attachment tc org’s form_990 was a supporting statement that indicated payments made to the following 20xx dollar_figure 19xx hours dollar_figuredollar_figure dollar_figuredollar_figure certain loans ra-12 ra-13 ra-14 the minutes from august 19xx response to idr canora o84 a itvs na onan pr tn or a total ss dollar_figuredollar_figure ‘ org made the following expenditures from its general operating account tn aoi vitae ae pna i january 20xx rev january 19xx name of taxpayer org page of yeariperiod ended explanation of items tax identification_number 19xx12 20xx12 ein check amount amount s dollar_figuredollar_figure dollar_figure dollar_figuredollar_figure dollar_figuredollar_figure dollar_figuredollar_figure ss dollar_figure q0 dollar_figure dollar_figure dollar_figuredollar_figure ssh dollar_figuredollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure bx hea-15 oo lkb aree ba15 rr dollar_figurea-15 xx_ ra- tord tarr s xx - ra-16 viixx - ra-16 wwkx ra-16 4ixx ra-16 xx ra-16 kx ra-16 total 20xx in the case of payments to ra-11 org made these expenditures to pay a promissory note dated august 19xx on behalf of president borrower the note was for dollar_figuredollar_figure payable to ra-17 lender at an interest rate of over a six-month period the loan was due to mature by february 19xx there are no contracts renewing the note the name co-8 was above the signature of president the proceeds were used start the bingo business in the case of the payments to ra-18 org made these expenditures to pay a promissory note dated may 19xx on behalf of president borrower the note was for dollar_figure payable to ra-18 lender at an interest rate of in two annual installments of dollar_figuredollar_figure plus interest due may 19xx and may 19xx there are no contracts renewing the note the note is secured_by restaurant equipment president stated that his family had owned a restaurant the proceeds were used to start in the bingo business none of org’s payments on these notes were included on forms w-2 or law in general sec_501 of the internal_revenue_code provides that corporations and any community chest fund or foundation organized and operated exclusively for religious charitable scientific testing for however it is noted that org did not receive a license by the state lottery commission to operate response to idr bingo until february 19xx response to idr caoaa cob asme na nay acr ad taipait ad tue torah instodaial osvcanic coon a january 20xx form 886-a rev january 19xx name of taxpayer org page of year period ended tax identification_number explanation of items 19xx12 20xx12 ein no part of the net_earnings of which inures to the benefit public safety literary or educational_purposes of any private_shareholder_or_individual are exempt from fe federal_income_tax regulation regulation sec_1_501_c_3_-1 states in order to be exempt as an organization described in sec_501 an organization must be both organized and operated if an organization fails to meet exclusively for one or more of the purposes specified in such code section either the organizational_test or the operational_test it is not exempt emphasis added deral income_tax under this section regulation sec_1_501_c_3_-1 provides an organization will be re for one or more exempt purposes only if it engages primarily in activities such exempt purposes specified in sec_501 an organization wi an insubstantial part of its activities is not in furtherance of an exempt_purpose garded as ‘operated exclusively’ which accomplish one or more of ll not be so regarded if more than emphasis added regulation sec_1_501_c_3_-1 provides more exempt purposes if its net_earnings inure in whole or in part tot individuals for the definition of the words ‘private shareholder or individual’ a -1 emphasis added an organization is not operated exclusively for one or he benefit of private shareholders or see paragraph c of sec ividual' in sec_501 ization regulation sec_1_501_a_-1 provides the words 'private shareholder or ind refer to persons having a personal and private interest in the activities of the organ regulation sec_1 c -1 d gii provides that an organization is not organized or operated exclusively for one or more exempt purposes unless it serves a public rather than a private interest thus itis necessary for an organization to establish that it is not organized or operated for the benefit of private interests such as designated individuals the creator or his family shareholders of the organization or persons controlled directly or indirectly by such private interests emphasis added sec_1_501_c_3_-1 of the regulations provides in part that an organization may meet the requirements of sec_501 of the code although it operates a trade_or_business as a substantial part of its activities if the operation of such trade_or_business is in furtherance of the organization's exempt purposes and if the organization is not organized or operated for the primary purposes of carrying on an in determining the existence or nonexistence of unrelated_trade_or_business as defined in sec_513 such primary purpose all the circumstances must be considered including the size and extent of the trade_or_business and the size and extent of the activities which are in furtherance of one or more exempt purposes in pll scholarshi82_tc_196 where bingo_games conducted by a scholarship fund in a commercial establishment serving food and drink were found not operated exclusively for exempt purposes the owners of the establishment pastime lounge ltd p l l controlled the organization and allowed players to be solicited for food and drinks sold by their employees the court stated that a realistic look at the operations of these two entities the p l l and the pastime lounge however shows that the activities of petitioner and the pastime lounge were so interrelated as to be functionally inseparable separate_accounting of receipts and disbursements does not change that fact in 28_tc_1128 holding that the taxpayer was not exempt from taxation the organization did not operate any charitable institutions its actual charitable function its principle activity was the consisted of contributions to various individual doctors and institutions es ne re a em nn she rrna tama ene armes na man form 886-a rev january 19xx name of taxpayer org profitable operation of bingo_games thus the purpose of the business for which the taxpayer operated was to engage in commercial activities for profit page of year period ended explanation of items tax identification_number 19xx12 20xx12 january 20xx ein in pius xti academy v commissioner tcmemo_1982_97 aff'd 711_f2d_1058 cir cert_denied 464_us_982 the court found that the taxpayer's plans regarding the accumulation of income without more than a mere scintilla of an idea regarding the uses therefore provided the commissioner with no way to conclude that the taxpayer's proposed operations the school would ever come to fruition and if they did whether they would accomplish only exempt purposes bingo was the organization’s expected source_of_income see also pietv inc v commissioner 82_tc_193 primary purpose substantial nonexempt purpose in 326_us_279 the united_states supreme court stated that the presence of a single non-exempt purpose if substantial in nature will destroy the exemption regardless of the number or importance of truly exempt purposes in making the appropriate analysis it is necessary to focus on the purpose rather than the nature of the organization's activities 71_tc_1067 70_tc_352 41_tc_719 see 263_us_578 69_tc_957 an organization whose activities constitute a trade_or_business or generate a profit may still be exempt provided that those activities accomplish an exempt_purpose sec_1_501_c_3_-1 income_tax regs b s w group inc v commissioner supra compare 244_f2d_803 9th cir association v united_states f_supp dollar_figure d n j with passaic united hebrew burial however in 950_f2d_365 cir 19xx affg t c memo 19xx-484 an organization's purposes may be inferred from its manner of operations its activities provide a useful indicia of the organization's purpose or purposes in b s w _ group inc v commissioner 70_tc_358 the court states that factors such as the particular manner in which an organization’s activities are conducted the commercial hue of those activities and the existence and amount of annual or accumulated_profits are relevant evidence of a forbidden predominant purpose kj's fund raisers v commissioner t c memo 19xx-424 aff'd 166_f3d_1200 2nd cir 19xx petitioner also operated for the substantial private benefit of kj's place and its owners a substantial nonexempt purpose thus characterizes its operation disqualifying it from exemption under sec_501 a and c citing better business bureau v united_states u s pincite copyright clearance center inc v commissioner t c pincite in 765_f2d_1387 cir aff'g tcmemo_1984_349 the court noted that church by mail inc ‘church’ paid twentieth century advertising agency ‘twentieth’ for services provided twentieth was owned and controlled by the two individuals who ran church the tax_court had found it unnecessary to consider the reasonableness of payments made by the applicant to a business owned by its officers purpose the circuit_court of appeals in affirming the tax court’s decision stated the critical inquiry is not whether particular contractual payments to a related for-profit organization are reasonable or in addressing whether church operated for a substantial non-exempt cmon 0el a ocvw na nay aor ar tr ar me tnr arng iso ratal smee cee na a january 20xx form 886-a rev january 19xx name of taxpayer org page of year period ended tax identification_number 19xx12 20xx12 explanation of items ein excessive but instead whether the entire enterprise is carried on in such a manner that the for-profit organization benefits substantially from the operation of the church est of hawaii v commissioner t c pincite see also 743_f2d_148 3d cir courts must jook to all objective indicia from which a corporate actor's intent may be discerned 666_f2d_1096 7th cir cert_denied 456_us_983 72_led_861 102_sct_2257 it is necessary and proper for the ir s to survey all of the activities of an organization to determine whether a non-exempt purpose is furthered in 92_tc_1053 the court stated that when an organization operates for the benefit of private interests the organization by definition does not operate exclusively for exempt purposes prohibited private benefits may include an advantage profit fruit privilege gain or interest occasional economic benefits flowing to persons as an incidental _ consequence of an organization pursuing exempt charitable purposes will not generally constitute prohibited private benefits thus should the organization be shown to benefit private interests it will be deemed to further a nonexempt purpose under sec_1_501_c_3_-1 this nonexempt purpose will prevent the organization from operating primarily for exempt purposes absent a showing that no more than insubstantial part of its activities further private interests or any other nonexempt purposes in housing pioneers v commissioner t c m cch dollar_figure 19xx affd 49_f3d_1395 9th cir 19xx amended 58_f3d_401 cir 19xx housing pioneers the tax_court concluded that an organization did not qualify as a sec_501 organization vague charitable function of surveying tenant needs the organization could describe only a commensurate test sec_502 of the code provides that an organization whose primary purpose is the carrying on of an unrelated_trade_or_business for profit shall not be exempt from taxation under sec_501 on the ground that all of its profits are payable to one or more organizations_exempt_from_taxation under sec_501 however revrul_64_182 part -1 c b describes an organization that derived its income principally from the rental of space in a large commercial office building that it owned maintained and operated the revenue_ruling holds that the organization meets the primary purpose test of sec_1_501_c_3_-1 of the regulations because its charitable_contributions are commensurate in scope with its financial resources and are in furtherance of its exempt_function in ralph h eaton foundation v commissioner dollar_figure f 2d a nonprofit corporation was formed to operate several business enterprises farming real_estate sports clothes and construction its funds were payable to charitable and religious organizations which were listed pursuant to appropriate investigation during the period in controversy the foundation earned over dollar_figure but made distributions to the charitable and religious beneficiaries in the total amount of dollar_figure in this case the business activity was not merely incidental to charitable or religious purposes rather the court stated by way of dictum that its principal activities did not have the remotest connection with any religious charitable or educational enterprise - in make a joyful noise inc v commissioner 56_tcm_1003 the court concluded that the petitioner was not described in sec_501 the petitioner was organized in order to operate a camp for disadvantaged children and elderly citizens while the organization maintained this goal during its more than five years of operation no progress was made towards its accomplishment initially the organization conducted its own bingo_games in response to a change in state law the organization conducted bingo crmat ane aa imes na nan re are a i tr as prn a pn im ee oo a form 886-a rev january 49xx name of taxpayer org page of year period ended explanation of items tax identification_number 19xx12 20xx12 ein january 20xx games on behalf of other organizations the court found that the conduct of bingo_games the court did not place any reliance on the evidence showed that no progress had been made towards the achievement of petitioner was principally engaged in the the organization's charitable goals when those goals inurement and private benefit in 92_tc_1053 the court addressed the operational_test and illuminates the difference between private benefit derived by private interests where such private benefit is adverse to exemption under sec_501 from inurement derived by insiders which also is adverse to exemption under sec_501 it states to establish that it operates primarily in activities which accomplish exempt purposes petitioner must establish that no mere than an insubstantial part of its activities does not further an exempt_purpose sec_1_501_c_3_-1 income_tax regs the presence of a single substantial nonexempt purpose destroys the exemption regardless of the number or importance of the exempt purposes befier business bureau v united_states 326_us_279 79_tc_793 we have consistently recognized that while the prohibitions against private_inurement and private benefits share common and often overlapping elements 83_tc_20 dollar_figure 75_tc_337 n 19xx the two are distinct requirements which must independently be satisfied 82_tc_973 aid to artisans inc v commissioner t c at dollar_figure nonetheless we have often observed that the prohibition against private_inurement of net_earnings appears redundant since the inurement of earnings to an interested person or insider would constitute the conferral of a benefit inconsistent with operating exclusively for an exempt_purpose 73_tc_196 n affd in an unpublished opinion 631_f2d_736 7th cir 9xx see also sec_1 c -1 c income_tax regs in other words when an organization permits its net_earnings to inure to the benefit of a private_shareholder_or_individual it transgresses the private_inurement prohibition and operates for a nonexempt private purpose the absence of private_inurement of earnings to the benefit of a private_shareholder_or_individual does not however establish that the organization is operated exclusively for exempt purposes therefore while the private_inurement prohibition may arguably be subsumed within the private benefit analysis of the operational_test the reverse is not true accordingly when the court concludes that no prohibited inurement of earnings exists it cannot stop there but must inquire further and determine whether a prohibited private benefit is conferred see aid to artisans ine v commissioner t c at dollar_figure 78_tc_280 in 75_tc_127 19xx the court in examining the compensation arrangement of an insider noted that it is an established principle that the organization 1s entitled to pay reasonable_compensation to an insider but the burden of establishing the reasonableness of the compensation fell upon the organization caadaa oo4 aimco na man prn rt br pn et nh ane enn iri raal apia ooo ee ss f fo taney 49xx org page of 19xx12 20xx12 explanation of items tax identification_number january 20xx year period ended name of taxpayer ein in 412_f2d_1197 ct_cl cert den 397_us_1009 19xx the court determined that the different arrangements between the organization and its founder such as payment of ten percent or gross revenues lending of money to him and his family payment of expenses on their behalf rental of property at inflated prices resulted in inurement the court rejected the reasonable_compensation defense it stated if in fact a loan or other payment in addition to salary is a disguised distribution or benefit from the net_earnings the character of the payment is not changed by the fact that the recipient's salary if increased by the amount of the distribution or benefit would still have been reasonable sec_4958 of the code effective september 19xx was added to the internal_revenue_code by the taxpayer bill of right sec_2 bill in 19xx p l enacted july 19xx in caracci v commissioner t c no 20xx the court noted with the enactment of sec_4958 however the issue whether the tax-exempt status of tax-exempt entities should be revoked now must be considered in the context of the ‘intermediate sanction’ provisions the intermediate sanction regime was enacted in order to provide a less drastic deterrent to the misuse of a charity than revocation of that charity's exempt status the legislative_history explains that ‘the intermediate_sanctions for ‘excess benefit transactions' may be imposed by the irs in lieu of or in addition to revocation of an organization's tax- exempt status ’ h rept supra pincite 19xx-3 c b pincite a footnote to this statement explains ‘in general the intermediate_sanctions are the sole sanction imposed in those cases in which the excess_benefit does not rise to a level where it calls into question whether on the whole the organization functions as a charitable or other tax-exempt organization’ id n 19xx-3 c b pincite although the imposition of sec_4958 excise_taxes as a result of an excess_benefit_transaction does not preclude revocation of the organization's tax- exempt status the legislative_history indicates that both a revocation and the imposition of intermediate_sanctions will be an unusual case emphasis added net_earnings may inure to the benefit of private individuals in ways other than by the actual distribution of dividends or payment of excessive_salaries 202_f2d_633 7th cir - reports and surveys furnished to members 182_f2d_551 6th cir - services to members 135_f2d_371 7th cir cert_denied 320_us_756 -reports and studies furnished 222_fsupp_151 e d wash - goods services and refreshments given that the benefit conveyed may be relatively small does not change the basic fact of inurement spokane motorcycle club v united_states supra in 71_tc_1067 affd in unpublished opinion 647_f2d_170 9th cir est of hawaii several for-profit est organizations exerted significant indirect control_over est of hawaii a non-profit entity through contractual arrangements the tax_court concluded that the for-profits were able to use the non-profit as an instrument to further their for-profit purposes the fact that amounts paid to the for-profit organizations under the contracts were reasonable did not affect the court's conclusion consequently est of hawaii did not qualify as an organization described in sec_501 insider in defining who is an insider the court in 165_f3d_1173 cir 9xx stated the term any private_shareholder_or_individual in the inurement clause of sec_501 of the internal_revenue_code has been interpreted to mean an insider of the charity parra nae aion na nn ne a8 cae ee tem me am ree re ree ra fen january 20xx ein 10xx page of year period ended explanation of items tax identification_number oor ea name of taxpayer org 893_f2d_529 2d cir 19xx church of scientology v commissioner supra f 2d pincite 765_f2d_1387 9th cir 92_tc_1053 a charity is not to siphon its earnings to its founder or the members of its board or their families or anyone else fairly to be described as an insider that is as the equivalent of an owner or manager the test is functional it looks to the reality of control rather than to the insider's place in a formal table of organization the insider could be a mere employee-- or even a nominal outsider such as a physician with hospital privileges in a charitable hospital 505_f2d_1068 cir 19xx 19xx12 20xx12 books_and_records internal_revenue_code cade sec_7602 provides the authority to examine any books papers records or other data which may be relevant or material for the purpose of ascertaining the correctness of any return regulation sec_1_6033-2 provides that every organization which is exempt from tax whether or not it is required to file an annual information_return shall submit such additional information as may be required by the internal_revenue_service for the purpose of inquiring int administering the provisions of subchapter_f sec_501 and following chapter of subtitle a of the code sec_6033 and chapter of subtitle d of the code o its exempt status and sec_6001 of the code provides notice or regulations requiring records statements and special returns provides in part every person shall keep such records render such statements make such returns and comply with such rules and regulations as the secretary may from time to time prescribe regs c -1 d ii provides that the burden_of_proof is upon the organization to establish that it is not organized or operated for the benefit of private interests revrul_56_304 1956_2_cb_306 states that charitable organizations are not precluded from making distributions of their funds to individuals provided such distribtions are made on a true charitable basis in furtherance of the purposes for which they are organized in addition it should maintain adequate_records and case histories to show the name and address of each recipient of aid the amount distributed the purpose for which the aid is given the manner in which the recipient was selected and the relationship that exists between the recipient and members officers and trustees of the organization or a corporation controlled by the such individuals in order to establish that distributions are made for charitable purposes sec_274 ‘substantiation required provides that no deduction is allowed under sec_162 for any traveling expense including meals_and_lodging while away from home for any item with respect to an activity which is of a type generally entertainment amusement recreation or use of the facility used in connection with such an activity or for any gifts unless the taxpayer substantiates by adequate_records or by sufficient evidence corroborating the taxpayer’s own statement- a the amount of the expense b the time place of travel entertainment amusement recreation or use of the facility or property or the date d the business and description of the relationship to the taxpayer of the persons entertained using the facility or property or receiving the gift the business_purpose of the expense or other item gift c camara ana aion na na da f explanation of items per rane any 49xx name of taxpayer org income_tax regulation regulation sec_1_274-5 addresses the substantiation requirements with respect to the business_purpose of an expense if the substantiation requirements are not met no deduction is allowed with respect to that expense page of year period ended 19xx12 20xx12 tax identification_number january 20xx ein regulation sec_1_274-5t identifies the elements that the taxpayer must substantiate with respect to the expenditure i amount ii time and place of travel entertainment amusement recreation or use of the facility or property iii business_purpose and iv the business relationship to the taxpayer of each person entertained using the facility or property or receiving the gift sec_1_274-5t notes that a taxpayer must substantiate each element of an expenditure by adequate_records or by sufficient evidence corroborating taxpayer’s own statement sec_274 contemplates that a taxpayer will maintain and produce such substantiation as will constitute clear proof of an expenditure referred to in sec_274 it states that a record of the elements of an expenditure made at or near the time of expenditure supported by sufficient documentary_evidence has a high degree of credibility not present with respect to a statement prepared subsequent thereto when generally there is a lack of accurate recall corroborative evidence required to support a statement not made at or near the time of the expenditure must have a high degree of probative value to elevate such statement and evidence to the level of credibility reflected by a record made at or near the time of the expenditure supported by sufficient documentary_evidence it states that to obtain a deduction for travel etc a taxpayer must substantiate each element of the expenditure it states that the return and information filing requirement revrul_59_95 1959_1_cb_627 provides in part failure or inability to file the required information_return or otherwise to comply with the provision of sec_6033 of the code and the regulations which implement it may result in the termination of the exempt status of an organization previously held exempt on the grounds that the organization has not established that it is observing the conditions required for the continuation of an exempt status section dollar_figure of revproc_90_27 19xx-1 c b april 19xx provides that a ruling or determination_letter recognizing exemption may not be relied upon if there is a material_change - inconsistent with exemption in the character the purpose or the method of operation of the organization section dollar_figure of revproc_90_27 19xx-1 c b april 19xx provides that a revocation or modification of the exemption_letter may be retroactive if the organization omitted or misstated a material fact operated in a manner materially different from that originally represented where there is a material_change inconsistent with exemption in the character the purpose or the method of operation of an organization revocation or modification will ordinarily take effect as of the date of such material_change unrelated_business_income sec_511 of the code imposes a tax on the unrelated_business_taxable_income of exempt_organizations oo sec_512 of the code provides that the unrelated_business_taxable_income means gross_income derived by any organization from any unrelated_trade_or_business regularly carried on less the deductions allowed which are directly connected with the carrying on of such trade_or_business sec_513 of the code provides that the term unrelated_trade_or_business does not include any trade_or_business which consists of conducting bingo_games cora gg6e a d na nan pn ae me re te er airs har f 886-a explanation of items rev january 19xx name of taxpayer org sec_513 of the code defines a bingo_game as any game of bingo of a type which usually the wagers are placed the winners are determined and the distribution of prizes or other_property 1s made in the presence of all persons placing wagers in such game and the conducting of which does not violate any state or local law emphasis added tax identification_number page of year period ended 19xx12 20xx12 ein january 20xx government ’s position pertinent to this case we focus on whether the organization meets the compliance tests listed below e e e operational_test charitable activity and the commensurate test operational_test primary purpose substantial nonexempt purpose operational_test inurement and private benefit incorrect and incomplete return_information sec_4958 of the code charitable activity and the commensurate test based on the facts we’ve only been able to identify and verify dollar_figuredollar_figure and sdollar_figure in charitable expenditures_for the for the same tax years respectively org tax years ending december 19xx and 20xx respectively had dollar_figuredollar_figure and dollar_figuredollar_figure in gross_receipts in 19xx these expenditures include some thanksgiving turkeys and dollar_figure for the co-6 scholarship fund the dollar_figuredollar_figure is charity made after the state began its audit by his own account president stated that the organization became inactive based on this data the percentage of org’s gross_receipts verified to be in furtherance of an exempt_purpose is negligible org has not satisfied the commensurate test see ralph h eaton foundation and make a jovful noise inc cited above we note from org’s balance_sheet as disclosed on form_990 that almost all increases in assets are almost entirely attributable to the investment in the boat operation bingo operation based on dollar volume personnel resources the minutes and volume of records the location of org’s lled by president co-2 and home_office the relationship of org with a taxable bingo enterprise contro the results of the commensurate test above bingo is org’s primary activity benefit of president and his son because they control the bingo operator co-2 and the concession business the galley see p l l scholarship fund cited above it also serves the private - president ra-1 and president’ son each is on the payroll as workers for the bingo hall and each received paychecks from org’s bingo account in addition the president family through co-2 operates and controls co-3 for the other organizations that play in the same bingo hall based on the commensurate test and our search for specific exempt activity the bingo profits are not funding charity during the year of audit but rather something else the boating operation and private interests are all that is remaining based on the evidence supported by statements that the organization became inactive bingo as a primary activity does not accomplish an identifiable exempt_purpose this means that for the tax years ending december 19xx and 20xx the profits from bingo disclosed on part i of form_990 in the amounts of dollar_figuredollar_figure and dollar_figuredollar_figure other than the dollar_figuredollar_figure for thanksgiving turkeys and dollar_figuredollar_figure of post-state-audit charity in 20xx support the private boat enterprise and private interests this violates the provisions of regs c -1 c which requires that an organization’s primary activity accomplishes an exempt_purpose according to the state of state org violated state law by failing to distribute up to dollar_figure to charity org was assessed a fine of dollar_figure and replenish the bingo account for dollar_figure org executed a waiver agreeing to these candaa cog a ocv aa nan ror artaatarit ap tut toca chisy imutepatal ocveanis coovice 886-a form rev january explanation of items name of taxpayer org page of tax identification_number january 20xx 19xx12 20xx12 year period ended remedies in order to avoid loss of their bingo license we sought explanations as to why only org’s rent was increased to dollar_figure per session soon afterward which is paid out of the bingo account after all co-2's purpose was supposed to negotiate a better rent on a cooperative basis rather than having the participating bingo organizations pay the maximum amount allowed by state law dollar_figure per session if the rent was so increased for just org we wanted to know why cq-2 was donating that money back to org’s operating account which in turn paid the fine and made correction we don’t have a reasonable explanation for the purpose motive and substance of structuring transactions this way since it relates to public policy ein concerms under charitable_trust law trusts violating law or public policy cannot qualify for charitable status restatement trusts second comment c iva_a scott the law of trusts 4th ed thus the illegality doctrine encompasses illegal activity as well as activity in violation of public policy see infra sec_4 a activities are evaluated revrul_80_278 19xx-2 c b org’s violation of state law and public policy and the lack of answers to our questions relating to bingo transactions makes it very difficult for us to justify continued exemption under sec_501 organization revrul_80_278 supra the service views illegality as one of the criteria hy which an organization's president indicated that co-2 was a membership_organization consisting of exempt_organizations playing bingo at the bingo hall however we determined that co-2 was a private nonexempt business the boat operation regarding the boat we have no reasoned legal opinion by a qualified u s based attorney and no appropriate notarized legal documents that permits us to agree that title to the boat operation has in fact passed to org org acquired the business under president’ son’s name contributing at least dollar_figuredollar_figure dollar_figure dollar_figuredollar_figure dollar_figuredollar_figure dollar_figuredollar_figure toward this private venture by president’ account mexican law doesn’t permit org to own shares in this activity even if we assume the boat is actually an asset of org it serves no exempt_purpose any claims late in the audit that this activity is primarily educational are not supported by the record part iii of form_990 which affords org an opportunity to disclose its accomplishments towards purported educational_purposes is consistently blank for all tax vears meanwhile the brochure indicates that it is a recreational business there is no evidence of studies classes research curricula qualified experts certifications affiliations with universities or instructional materials org has produced about marine life or whatever subject org claims to teach further org never voluntarily publicized this activity as its own org has never informed the service of this significant change in the exempt purposes character or method of operation in accordance with revproc_90_27 cited above and its own exemption_letter alternatively org had already claimed this activity to be an investment which leads us to continue to question the purpose of this activity regarding org’s claims that the boat is an investment we note that the investment yields no income for org based on tax returns in state however we received conflicting information in the november 20xx minutes that co-1 was standing on its own consistent with the establishment of sec_4944 of the code relating to jeopardy investments by private_foundations there is no evidence that this investment actually supports any exempt_activities investments that are highly risky in foreign countries and that are speculative could jeopardize the exempt status of a private_foundation where the charity’s resources are exploited to test the validity of the investment for the benefit of its disqualified_person see rationale of s rep no 91st cong ist sess the same could be said here as the investment was acquired with org’s funds in the name of president son tamara maa ait na nan pr mre me a ete pai ieee ral al mev ri ooo sa ee eee er ee errr re neen een eee ee ar f bo tanna ey 49xxx name of taxpayer org page of year period ended explanation of items tax identification_number january 20xx 19xx12 20xx12 ein primary purpose substantial nonexempt purpose the presence of a single substantial nonexempt purpose can destroy the exemption regardless of the number or importance of exempt purposes 326_us_279 while the boat and bingo are pervasive the charitable activities are not so obvious we issued several document requests to identify concrete and specific exempt activity undertaken by org there are fourteen idr’s either not fully or partially addressed for those idr’s where there were responses we received unrealized proposals concepts ideas statements and promises very old records and records of activities of other organizations for example some responses stated hopefully next vear we would be in a financial position to start doing some of the studies necessary to assess communities needs no direct scholarships to co-5 this year trying to outreach as much as possible much could be done to educate young minority students ’ he also stated he would rework the community development handbook the failure to provide the information we request need not consist of an outright refusal we refer to false information required to be reported on form_990 if the information we seek is relevant the organization may be required to produce a concrete and responsive answer information that is superficially responsive or that dances around the factual point at issue could justify a finding that the facts being avoided would be detrimental to the organization ‘see 92_tc_1053 based on the evidence and the fact that primary purpose can be inferred from activities and the manner in which they are conducted bingo in its own right and the boat operation is the ultimate purpose of the organization’s existence during the years of audit living faith inc v commissioner b s w group ine v commissioner cited above better business bureau cited above provides that an organization with a substantial nonexempt purpose will not qualify for exemption the provisions of regs c -1 a are therefore violated inurement and private benefit president controls org’s operations and financial affairs he founded the organization and he makes decisions for org he also exerts substantial influence over the organization for purposes of the excess_benefits tax under sec_4958 of the code president had stated that he wanted to have family members and close friends serve as board members but when the organization essentially stopped doing business board members became inactive because we have determined that the boat operation is a private business venture we must conclude that all monies paid and invested into the business by org or for that matter anywhere outside the u s is paid for the benefit of president and his son if there are claims for reasonable_compensation org has not established to examiners that president performed any services that warrant the level of payments he receives either directly or indirectly on the one hand president’ services in connection with bingo must be paid out of the bingo bank account by state november 19xx minutes january 19xx minutes may 19xx minutes january 20xx minutes emoara goog a c na nan rep arta ait ar tlic trary imitemaian mevcan ic clcovmco hn eee lccc ein 886-a january 20xx tax identification_number page of explanation of items rev january 18xx form name of taxpayer org law assuming president and org do not violate state law the money paid out of org’s other bank accounts must be used for services in connection with activities other than bingo yet there are no other substantive organizational activities remaining by his own account there is very little charity and education in the years of audit this is supported by the lack of documentation of exempt_activities in the minutes and the lack of information on part iii of the form_990 the logical and fair question then becomes what is president and his son being compensated for from the operating account we also don’t have complete answers to the idr’s in exhibit a over when president was out of the country this bears directly on whether compensation_for local bingo work was paid for services performed while president was possibly out of the country an inurement issue year period ended 19xx12 20xx12 to summarize inurement president and his son benefited as follows x to acquire shares for benefit of ra-2 l 19xx_ payment to co-1 deposited in account which president had signature_authority ss total inurement 19xx s 19xx_ cost of the vehicle titled to president 19xx payments to co-1 deposited in account which president had signature_authority payments to others for co-1 dollar_figuredollar_figure dollar_figure dollar_figure 19xx_ 19xx payments to president not on form_w-2 non accountable dollar_figuredollar_figure plan 19xx_ payments for president travel_expenses non accountable dollar_figure plan dollar_figure as assistance to individuals 19xx payments toward president debts reported on part ii of form dollar_figuredollar_figure total inurement 19xxx 20xx_ 20xx_ dollar_figure 20xx_ dollar_figure dollar_figure 20xx dollar_figuredollar_figure payments to co-1 payments to others for co-1 payment to ra-2 for loan not disclosed on form_990 payments for president travel_expenses non accountable_plan travel payment to ra-1 non accountable_plan 20xx_ 20xx_ boat expense paid to ra- 20xx payment to toward president’ debts reported on part ii form_990 as assistance to individuals total inurement 20xx dollar_figure dollar_figure dollar_figure at most after analyzing responses to idr eo president may have earned dollar_figuredollar_figure for 19xx assuming we accept his estimates ve already determined that the private offshore boat enterprise is not an activity of org rather a private activity see exhibit j payments include dollar_figuredollar_figure dollar_figuredollar_figure dollar_figuredollar_figure dollar_figuredollar_figure dollar_figuredollar_figure fare arr air nan xx form b86 org page of 19xx12 20xx12 explanation of items tax identification_number january 20xx year period ended name of taxpayer ein the examination determined the vehicle was a toyota 4runner that org purchased and paid for prior to the year under examination the title to this vehicle was in president’ name oral testimony provided during the examination indicated the vehicle was used by president to drive to and from work when he was in city and was also used for out of town trips such as travel down to state during the audit year no personal_use of the vehicle was included in president’ income org paid expenses relating to the vehicle without evidence that the vehicle serves any kind of a charitable purpose or that it was ordinary and necessary to carry out a charitable program we can only conclude that any expense org incurs for this vehicle is inurement since inurement and private benefit issues are highly fact dependent the courts do not look with favor on an organization's failure to provide relevant facts and thev are not hesitant to find that an organization has failed to carry its burden see gondia corporation v commissioner tcmemo_1982_422 76_tc_380 the basic united ministry of alma karl schurig v commissioner 670_f2d_180 74_tc_396 19xx church of gospel ministry inc v u s aftr 2d d c d c universal bible church inc v commissioner tcmemo_1986_170 the timelines we requested in exhibit a bears directly to the question of inurement from bingo compensation since by state law they can’t be out of the country during the period for which they draw a salary from the bingo account incorrect return_information failure to produce schedule a form_990 with regard to disclosures on form_990 org consistently presents payments toward president’ business loan as payments for charitable distributions on part ii of the return loans and extensions of credit to or for the benefit of officers or directors are not disclosed on form 990’s balance_sheet or on schedule a yet org claims to examiner there are loans almost dollars per year as follows also the organization misstated gross_receipts from bingo by bingo gross_receipts - actual dollar_figuredollar_figure dollar_figure bingo gross_receipts - reported return understated 20xx 19xx dollar_figuredollar_figure dollar_figure _ there is no schedule a filed for the 19xx year specific accomplishments of exempt_activities the form_990 reports the vehicle as an asset of org when in fact it is actually titled to president’ name the bingo cash accounts are not included on the balance_sheet the related taxable entities co-2 and the galley are not disclosed on part vi of form_990 part iii of the return discloses nothing when it comes to see sec_6033 and the regulations hereunder which state the information required to be furnished by sec_501 organizations the fact that there is no schedule a renders the an incomplete return see items required in regs a ii and in the instructions to schedule a form_990 revrul_59_95 cited above provides that exemption can be terminated if the organization does not file the prescribed returns for exempt_organizations effect on sec_4958 of the code para arr a na nan january 20xx ro bbc a name of taxpayer org page of year period ended explanation of items tax identification_number 19xx12 20xx12 oxx ein the service has sufficient information to establish a pattern of control on the part of some insiders has resulted in continuing inurement to the insiders we believe that a correction under sec_4958 would not be sufficient to allow org to retain its exempt status apart from the inurement concerns there continues to be private benefit primary purpose substantial nonexempt purpose and primary activity concerns which in themselves disqualify org from exemption furthermore it is expected that org will continue to be controlled by the same persons the government does not contend that family control is a statutory or regulatory cause for revocation many good organizations are family controlled however family control does offer unique opportunities for abuse this is evident from case law cited in this report in this case as in all cases family control is always a relevant factor when many other facts and circumstances indicate issues of private benefit and inurement see regs sec_1 c -1 d ii p l l scholarship fund supra government’s alternative position assuming it is determined by an appellate_authority that org should maintain its exempt status we believe that forms 990-t should be adjusted to reflect the additional income earned from the operation of bingo_games which are not in accordance with state law while sec_513 of the internal_revenue_code excludes regular bingo_games from unrelated_business_income ubi such games must be carried in a manner that does not violate any state or local law in order to be excluded from ubi in lieu of revocation of bingo licenses the state imposed a fine for material violations in the amount of dollar_figure further the state required that correction be made in accordance with state law org consented to the fines and corrections of violations on march 20xx the amount of income generated from regular bingo is as follows 19xx 20xxk gross bingo income per exhibit h revenue less prizes adjustments less total expenses exhibit h disallow amounts determined as not constituting charitable distribution net unrelated_business_income net_unrelated_income reported on form 990-t as amended adjustment to unrelated_business_taxable_income total_tax on net unrelated_business_income_tax paid tax due historically gross_receipts consistently derive almost exclusively from bingo sales for purposes of the public support_test of a and b a vi sales to the public are excluded from the computation thus org cannot be described as publicly supported under those sections includes the specific deduction of dollar_figure nnr rar atm na nn january 20xx 886-a tax identification_number explanation of items f rev january 19xx name of taxpayer org however gross_receipts is included in the public support computation under sec_509 also for purposes of sec_509 unrelated_business_taxable_income must be accounted for in the gross investment income-unrelated business income test for 19xx and 20xx bingo determined to be carried in violation of state law rendered that income taxable as unrelated_business_income for these two years unrelated_business_income less taxes is dollar_figure dollar_figure - dollar_figure and dollar_figure dollar_figure -dollar_figure in spite of this level of unrelated_business_income org remains a publicly_supported_organization see exhibit o for a computations however it must be reclassified as a a organization assuming it keeps its exempt status page of year period ended 19xx12 20xx12 ein taxpayer’s position based on the taxpayer’s letter dated march 20xx the taxpayer’s position is that all questions and comments of examiner are loaded with guilt and insinuation return_information cpa cpa of ra-7 state prepared org’s forms for the years under examination he is inexperienced in filing forms he failed to alert org that more detail was needed regarding specific charitable activities he failed to contact org to inquire about non- monetary data requested on form_990 president and his daughter veronica have no formal training in tax_return preparation they relied on cpa’s qualifications as a cpa examiner does not understand the definition of gross_receipts by adding bingo prize fees withheld into gross_receipts per idr eo-48 charitable activities org’s main focus has been on improving the economic knowledge and abilities of largely random students rather than substantive comments from school officials concerning org’s courses in determining whether a insufficient amount of charity is conducted after four years most high school students relocate anyway students in co-5 examiner dwells on inability to locate bingo all questions have been pointless pertaining to co-2 co-2 is not subject_to the jurisdiction of exempt_organizations division since examiner determined that co-2 was to be a for-profit entity president has been given bad advice by his bingo attorney and by the state concerning the treatment of co-2 as a not-for-profit corporation certain operating costs incurred by co-2 are funded by the rents paid_by the participating organizations these costs are built into the rent co-2 charges org chose not to fight the charges made by the state for fear of loss of its bingo license bingo was org’s sole source_of_income in 19xx org paid the fine within days and restored the dollar_figure within a year there has been no history of violation of the state’s bingo enabling act or its administrative rules examiner theorizes that the rents payable from the bingo account were increased for the purpose of steering those funds back into org’s operating account to pay the fine and make correction giving the appearance that the operating account paid these remedies it is no violation of state law to raise the rents tour charter boat venture org is a partner with co-1 a to provide visitors to country with an educational opportunity to observe the area’s marine life similar to glass bottom boat tours in other parts of the u s during the first season the mafia’s tight grip effectively shut out newcomers such as co-1 from the tour boat business public_charities need not confine its charitable activities within the u s there is no evidence that president or his family have derived personal benefit from the boat which is located half a continent away from their home frequent trips would be cost-prohibitive to them president is currently negotiating with several prospective buyers who have shown an interest in the boat company to generate revenue parmar ana att na nan on ee a ns correa url ota ne form form 886a ox name of taxpayer org page of year period ended explanation of items tax identification_number 19xx12 20xx12 january 20xx ein president is well known in the state inurement private benefit control community for his expertise in business matters and in helping solve social problems his travels in south state are frequent contacting community leaders he counsels community leaders president’ control_over org is vital in achieving the goals of the business org does not pay large salaries or bonuses there are no qualified_retirement_plans the examiner has shown no questionable offshore bank accounts into which president could siphon cash org has offered reasonable explanations for business_expenses examiner has quoted no third parties provided to her that has negated the importance org has been to them missing idr responses org shows that only idr’ sec_47 and sec_48 were not addressed but that is because these requests were redundant the information in those document requests was already discussed with the examiner examiner never sent org or its representative a list of missing responses conclusion based on the above we propose to revoke org’s tax-exempt status this proposed revocation would become effective september 19xx the first date of payments made to acquire co-1 in president contributions any contributions to this organization by those who were in part responsible for or were aware of the activities or deficiencies on the part of the organization that gave rise to loss of exempt status will not be allowed as a deduction effective the date of revocation name any contributions to org are no longer deductible as charitable org will be required to file forms for all tax years see exhibit l spreadsheet the tax for 19xx and 20xx is estimated to be dollar_figuredollar_figure and ss respectively for conversion org will be required to file forms employer’s annual federal unemployment tax_return for taxable wages paid in 19xx and 20xx if this proposed revocation becomes final appropriate state officials will be advised of the action in accordance with internal_revenue_code sec_6104 and applicable regulations since org has not provided the information needed to make a final_determination of its exempt status it is considered by the internal_revenue_service that org has not taken all reasonable steps to secure such determination under sec_7428 of the code not taking all reasonable steps in a timely manner to secure the determination may be considered as a failure_to_exhaust_administrative_remedies available to org within the service and may preclude the issuance of a declaratory_judgment in the matter under judicial proceedings for the tax_year ending december 19xx dollar_figure has inured to the benefit of ra-2 for the tax_year ending december 19xx dollar_figuredollar_figure has inured to the benefit of president for the tax_year ending december 19xx dollar_figuredollar_figure has inured to the benefit of president for the tax_year ending december 20xx dollar_figuredollar_figure has inured to president dollar_figuredollar_figure has inured to ra- and dollar_figure has inured to ra-1 caidas oo4 a imcs na nan fn ame a me em ars crore em oro armee form 886-a rev january 19xx name of taxpayer org page of year period ended explanation of items tax identification_number january 20xx 19xx12 20xx12 ein in the event it is held by an appellate_authority that exemption is to be maintained we propose that org be subject_to unrelated_business_income_tax for the conduct of bingo which was determined by the state of state to be conducted in violation of state law adjustments of unrelated_business_taxable_income for the tax years ending december 19xx and 20xx are dollar_figure and dollar_figure respectively we also propose that the organization be reclassified as a publicly_supported_organization with the meaning of sec_509 of the code exhibit o see computations at cadaa c2e a devw na oal rco amptaacait ang tlc toc ach iov initecdoanial ocvenis coovice
